     Case 1:20-cv-00856-NONE-SAB Document 69 Filed 04/12/21 Page 1 of 7


 1   MATTHEW RODRIQUEZ, State Bar No. 95976
     Acting Attorney General of California
 2   R. LAWRENCE BRAGG, State Bar No. 119194
     Supervising Deputy Attorney General
 3   ARTHUR B. MARK III, State Bar No. 220865
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7345
 6    Fax: (916) 324-5205
      E-mail: Arthur.Mark@doj.ca.gov
 7   Attorneys for Defendants
     R. Delacruz, J. Guerrero, T. Brown, N. Harrington,
 8   A. Steele-Hicks, B. Smith and E. Pruitt

 9                            IN THE UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                          FRESNO DIVISION

12

13
     DAVID McDANIEL,                                       1:20-cv-00856-NONE-SAB
14
                                            Plaintiff, ANSWER OF DEFENDANTS
15                                                     DELACRUZ, GUERRERO, BROWN,
                    v.                                 HARRINGTON, STEELE-HICKS,
16                                                     SMITH AND PRUITT TO PLAINTIFF’S
                                                       THIRD AMENDED COMPLAINT
17   RALPH DIAZ, et al.,
                                                           Judge:        The Honorable Stanley A.
18                                       Defendants.                     Boone
                                                           Trial Date:   None set
19                                                         Action Filed: June 22, 2020

20

21         Defendants Delacruz, Guerrero, Brown, Harrington, Steele-Hicks, Smith and Pruitt, by and

22   through their attorney of record, hereby answer Plaintiff’s Third Amended Complaint filed March

23   13, 2021, as follows.

24         Except as expressly admitted, all allegations are denied.

25         1.    Responding to paragraphs 1-8, introduction and accompanying footnotes, Defendants

26   deny the factual allegations of these paragraphs and object to the legal arguments and authorities

27   cited as improper pleading in violation of Federal Rule of Civil Procedure 8.

28
                                                       1
                                             Defendants’ Answer and Jury Demand (1:20-cv-00856-NONE-SAB)
     Case 1:20-cv-00856-NONE-SAB Document 69 Filed 04/12/21 Page 2 of 7


 1         2.      Responding to paragraphs 9-10, Defendants admit that jurisdiction and venue are

 2   proper in this Court. All other allegations are denied.

 3         3.      Responding to paragraph 11, Defendants are informed and believe and, on that basis,

 4   admit that Plaintiff is a resident of the state of California.

 5         4.      Responding to paragraph 12, Defendants are informed and believe and, on that basis

 6   admit, Defendant Jeff Dirkse is the Sheriff of Stanislaus County. Defendants lack sufficient

 7   information or knowledge to admit or deny all remaining allegations of this paragraph and, on

 8   that basis, deny them.

 9         5.      Responding to paragraphs 13-19, Defendants admit that Rhona Delacruz, Joseph

10   Guerrero, Tania Brown, Amber Steele-Hicks, Brandy Smith, Elijah Pruitt, and Nichelle

11   Harrington are employees of CDCR. Defendants deny all remaining allegations of these

12   paragraphs.

13         6.      Responding to paragraphs 20-21, Defendants are informed and believe and, on that

14   basis admit, that Defendants Jose Sousa and Henry Mendez are employees of SCSD. Defendants

15   lack sufficient information or knowledge to admit or deny all remaining allegations of these

16   paragraphs and, on that basis, deny them.

17         7.      Responding to paragraphs 22-23, Defendants lack sufficient information or

18   knowledge to admit or deny the allegations of these paragraphs and, on that basis, deny them.

19         8.      Responding to paragraphs 24-25, Defendants admit Plaintiff was found guilty by a

20   jury of several serious felony counts and sentenced to 125 years to life in prison plus 25 years on

21   May 16, 2017. Defendants lack sufficient information or knowledge to admit or deny the

22   remaining allegations of these paragraphs and, on that basis, deny them.

23         9.      Responding to paragraph 26, Defendants deny that Plaintiff was admitted to

24   California State Prison-Solano May 30, 2017, but admit Plaintiff was committed to the California

25   Department of Corrections and Rehabilitation (CDCR) on that date.

26         10.     Responding to paragraphs 27, Defendants lack sufficient information or knowledge to

27   admit or deny the allegations of this paragraph and, on that basis, deny them.

28
                                                         2
                                               Defendants’ Answer and Jury Demand (1:20-cv-00856-NONE-SAB)
     Case 1:20-cv-00856-NONE-SAB Document 69 Filed 04/12/21 Page 3 of 7


 1         11.    Responding to paragraph 28, Defendants are informed and believed and, on that

 2   basis, admit the allegations of this paragraph.

 3         12.    Responding to paragraphs 29-30, Defendants admit CDCR placed a detainer on

 4   Plaintiff in conjunction with his release to the Stanislaus County Sheriff “for trial or witness in a

 5   criminal case or civil proceedings in a parental or marital case. Stanislaus County Case Number

 6   1480530.” Defendants deny all remaining allegations of these paragraphs.

 7         13.    Responding to paragraph 31, Defendants admit Plaintiff was transferred to the

 8   custody of the Stanislaus County Sheriff on November 21, 2019. Defendants lack sufficient

 9   information or knowledge to admit or deny the remaining allegations of this paragraph and, on

10   that basis, deny them.

11         14.    Responding to paragraphs 32-43, Defendants lack sufficient information or

12   knowledge to admit or deny the allegations of these paragraphs and, on that basis, deny them.

13         15.    Responding to paragraph 44, Defendant Guerrero denies the allegations of this

14   paragraph. The remaining Defendants lack sufficient information or knowledge to admit or deny

15   the allegations of this paragraph and, on that basis, deny them.

16         16.    Responding to paragraphs 45-46, Defendants lack sufficient information or

17   knowledge to admit or deny the allegations of these paragraphs and, on that basis, deny them.

18         17.    Responding to paragraph 47, Defendants admit Plaintiff was in Stanislaus County’s

19   custody until December 18, 2019.

20         18.    Responding to paragraph 48, to the extent Plaintiff is referring to the answering

21   Defendants, these Defendants deny the allegations of this paragraph. To the extent Plaintiff is

22   referring to Defendants Dirkse, Mendez and Sousa, the answering Defendants lack sufficient

23   information or knowledge to admit or deny the allegations of this paragraph and, on that basis,

24   deny them.

25         19.    Responding to paragraphs 49-50, Defendants lack sufficient information or

26   knowledge to admit or deny the allegations of these paragraphs and, on that basis, deny them.

27         20.    Responding to paragraph 51, Defendants admit the allegations of this paragraph.

28         21.    Responding to paragraph 52, Defendants deny the allegations of this paragraph.
                                                    3
                                              Defendants’ Answer and Jury Demand (1:20-cv-00856-NONE-SAB)
     Case 1:20-cv-00856-NONE-SAB Document 69 Filed 04/12/21 Page 4 of 7


 1         22.   Responding to paragraph 53, Defendants lack sufficient information or knowledge to

 2   admit or deny the allegations of this paragraph and, on that basis, deny them.

 3         23.   Responding to paragraphs 54, Defendant Smith admits a person claiming to be an

 4   attorney for Plaintiff contacted her once on December 30, 2019 inquiring as to Plaintiff’s release.

 5   Defendant Smith lacks sufficient information or knowledge to admit or deny the remaining

 6   allegations of these paragraphs and, on that basis deny them. Defendant Pruitt admits that he

 7   received one telephone call on December 30, 2019 from a person claiming to be an attorney for

 8   Plaintiff in which she stated that his term was shortened per his minute order from the last

 9   hearing. Defendant Pruitt denies the remaining allegations of this paragraph. The other

10   answering Defendants lack sufficient information or knowledge to admit or deny the allegations

11   of this paragraph and, on that basis, deny them.

12         24.   Responding to paragraph 55, Defendant Smith admits that during the one phone call

13   she had on December 30, 2019 with a person claiming to be an attorney for Plaintiff, she

14   informed that person that CDCR did not have a court order directing Plaintiff’s release and they

15   could not release him without such an order. Defendant Smith denies the remaining allegations

16   of this paragraph. Defendant Pruitt admits that he received one telephone call on December 30,

17   2019 from a person claiming to be an attorney for Plaintiff in which she stated that his term was

18   shortened per his minute order from the last hearing. Defendant Pruitt denies the remaining

19   allegations of this paragraph. The other answering Defendants lack sufficient information or

20   knowledge to admit or deny the allegations of this paragraph and, on that basis, deny them.

21         25.   Responding to paragraphs 56-57, Defendants lack sufficient information or

22   knowledge to admit or deny the allegations of these paragraphs and, on that basis, deny them.

23         26.   Responding to paragraph 58, Defendant Smith admits discussing January 7, 2020 as a

24   possible release date for Plaintiff during the one phone call she had on December 30, 2019 with a

25   person claiming to be an attorney for Plaintiff; Defendant Smith also advised this person that

26   CDCR needed to get court documents in order to confirm a release date. Defendant Smith denies

27   all other allegations of this paragraph. The other answering Defendants lack sufficient

28
                                                        4
                                             Defendants’ Answer and Jury Demand (1:20-cv-00856-NONE-SAB)
     Case 1:20-cv-00856-NONE-SAB Document 69 Filed 04/12/21 Page 5 of 7


 1   information or knowledge to admit or deny the allegations of this paragraph and, on that basis,

 2   deny them.

 3         27.     Responding to paragraph 59, Defendants deny the allegations of this paragraph.

 4         28.     Responding to paragraph 60, Defendants admit Plaintiff was released from California

 5   State Prison-Solano on January 7, 2020, but deny that his release was untimely.

 6         29.     Responding to paragraphs 61-65, Defendants deny the allegations of these

 7   paragraphs.

 8         30.     Responding to paragraph 66, Defendants repeat and incorporate their prior responses

 9   concerning paragraphs 1-65.

10         31.     Responding to paragraph 67, Defendants lack sufficient information or knowledge to

11   admit or deny the allegations of this paragraph and, on that basis, deny them. Defendants also

12   object to this paragraph and accompanying footnotes as improper pleading in violation of Federal

13   Rule of Civil Procedure 8.

14         32.     Responding to paragraphs 68-69, Defendants deny the allegations of these paragraphs

15   and deny they violated Plaintiff’s rights in the manner alleged or in any manner.

16         33.     Responding to paragraphs 70-77, Defendants lack sufficient information or

17   knowledge to admit or deny the allegations of these paragraphs and, on that basis, deny them.

18         34.     No response to paragraphs 78-85 is required, as these allegations and claims are not

19   directed at the answering Defendants.

20         35.     Defendants deny Plaintiff was injured or damaged in the manner alleged, or at all, and

21   deny that he is entitled to the relief requested, or any relief whatsoever.

22                                       AFFIRMATIVE DEFENSES

23         1.      Plaintiff’s complaint fails to state a claim upon which relief may be granted.

24         2.      Any damages sustained by Plaintiff, if any, were fully or partly his own fault or the

25   fault of others, or the result of other causes, aside from the Defendants.

26         3.      To the extent Plaintiff failed to take reasonable actions to mitigate his damages, if any

27   such damages occurred, any recovery against the Defendants must be reduced by the amount of

28   damages that Plaintiff could have prevented through the exercise of reasonable diligence.
                                                     5
                                               Defendants’ Answer and Jury Demand (1:20-cv-00856-NONE-SAB)
     Case 1:20-cv-00856-NONE-SAB Document 69 Filed 04/12/21 Page 6 of 7


 1         4.    Defendants are entitled to immunity or qualified immunity.

 2                                       DEMAND FOR JURY TRIAL

 3         Under Rule 38 of the Federal Rules of Civil Procedure, Defendants demand that this action

 4   be tried by and before a jury to the extent provided by law.

 5                                       PRAYER FOR RELIEF

 6         Defendants pray that the Court provide the following relief:

 7         1.    That Plaintiff take nothing by his complaint against Defendants and that it be

 8   dismissed with prejudice;

 9         2.    Entry of judgment for Defendants;

10         3.    An award of costs of suit and attorney’s fees to Defendants; and

11         4.    Such other relief as the Court deems proper.

12   Dated: April 12, 2021                                Respectfully submitted,
13                                                        MATTHEW RODRIQUEZ
                                                          Acting Attorney General of California
14                                                        R. LAWRENCE BRAGG
                                                          Supervising Deputy Attorney General
15

16
                                                          /s/ Arthur B. Mark III
17                                                        ARTHUR B. MARK III
                                                          Deputy Attorney General
18                                                        Attorneys for Defendants
                                                          R. Delacruz, J. Guerrero, T. Brown, N.
19                                                        Harrington, A. Steele-Hicks, B. Smith and
                                                          E. Pruitt
20
     SA2020302391
21   34999446.docx

22

23

24

25

26

27

28
                                                      6
                                             Defendants’ Answer and Jury Demand (1:20-cv-00856-NONE-SAB)
       Case 1:20-cv-00856-NONE-SAB Document 69 Filed 04/12/21 Page 7 of 7



                              CERTIFICATE OF SERVICE
Case Name:      McDaniel, David v. Ralph Diaz,            No.    1:20-cv-00856-NONE-SAB
                et al.

I hereby certify that on April 12, 2021, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
     ANSWER OF DEFENDANTS DELACRUZ, GUERRERO, BROWN,
      HARRINGTON, STEELE-HICKS, SMITH AND PRUITT TO PLAINTIFF’S
      THIRD AMENDED COMPLAINT

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on April 12,
2021, at Sacramento, California.


                P. Pimentel                                       /s/ P. Pimentel
                 Declarant                                           Signature

SA2020302391
35001260.docx
